Citation Nr: 1207238	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain with degenerative changes.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal hearing at the RO in September 2006.  

The issues on appeal were last before the Board in May 2011 when they were remanded for additional evidentiary development.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, the Veteran was able to flex his spine to more than 30 degrees; there is no evidence of the presence of ankylosis of the lumbar spine.  



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for low back strain with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folders, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to an increased rating for his service-connected back disability.  The Veteran was provided with the requisite notice in August 2005 and June 2011 VCAA.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decisions came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what types of information and evidence were needed to substantiate his claim and he was provided with notice of the types of evidence necessary to establish a disability rating or an effective date for the disability on appeal in the June 2011 VCAA letter. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Veteran was provided with an appropriate VA examination for his back claim.  The examiner who conducted the June 2011 VA examination recorded the Veteran's subjective complaints and physical findings.  The findings were reduced to writing and in a manner which allows for them to be applied to the rating criteria for evaluation of back claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue on appeal decided herein.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and decreased range of motion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010)

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.





Legal Criteria

In July 2005, the Veteran submitted a claim of entitlement to an increased rating for his service-connected low back disability.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).

Effective September 26, 2003, the regulations for rating disabilities of the spine were most recently revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Analysis

The Board finds that an increased rating for the service-connected lumbosacral spine disability is not warranted at any time during the appeal period.  

The clinical records do not document that the service-connected back disability is productive of limitation of motion of flexion to 30 degrees for less.  The range of motion of the spine, whenever it was quantified, was always more than 30 degrees for flexion.  The medical records also do not document the presence of any ankylosis of the spine nor symptomatology approximating the presence of ankylosis.  The records document complaints of back pain.  

A December 2005 clinical record shows the Veteran reported he had recently fallen at work and injured his tail bone.  He found it difficult to keep up at work due to back problems.  

In March 2006, the Veteran sought treatment for neck pain, reporting that his low back pain was only a dull ache and tolerable.  

In August 2006, it was noted there was a decreased range of motion in the Veteran's back.  The range of motion was not recorded.  

In September 2006, the Veteran reported he continued to experience chronic intermittent low back pain and gets some relief from medication.  He was working at a counter and standing most of the day.  

In January 2009, it was noted the Veteran was working in apartment maintenance and snow removal.  He reported he had chronic back pain.  

In March 2009, the Veteran sought treatment for lower back pain.  Physical examination revealed there was a limited spinal range of motion in left lateral flexion and pain with hyperextension.  If performed slowly, the Veteran was able to reach his knees in forward flexion.  The extent of limitation of motion was not measured.  

An April 2009 clinical record indicated the Veteran reported he had complained of back pain since 1976 disc surgery.  He was managing an apartment building which did not entail much heavy work.  Pain was constant and aggravated with motion.  Tenderness was present in the entire lumbar spine with some muscle spasm.  

In November 2009, the Veteran reported a long history of back pain which he had learned to live with.  He used a TENS machine, back exercises, hot tubs.  There was an acute episode of increased pain the past few weeks.  He had spasms to his back with standing or sitting too long and had problems sleeping.  

In December 2009, the Veteran presented at the emergency room with chronic back pain that was keeping him from sleeping.  It was his typical pain with no changes other than right foot tingling.  

In January 2010, the Veteran reported chronic back pain which was 10/10 when standing.  There was intermittent sharp pain down the right leg.  The right toes were constantly tingling.  Physical examination revealed very limited forward flexion and slightly better hyperflexion.  

The Veteran testified that he was unable to sit for long periods nor was he able to stand for long periods.  He was taking cars apart at a junk yard.  After a while, he was no longer able to do that.  He alleged that he lost quite a bit of work due to his back problems.  His back could go out on him at times if he turned wrong.  

The VA examinations which were conducted for compensation and pension purposes during the appeal period do not document sufficient symptomatology to warrant an increased rating for the low back at any time.

At the time of the August 2005 VA examination, the Veteran reported intermittent low back pain associated with motion such as bending and twisting.  He worked as a mechanic in an auto parts salvage yard.  He experienced pain in his back when he performed his job when he had to bend or twist into an awkward position.  He was able to manage the pain with anti inflammatory medication.  He did not describe any difficulty with walking.  He had an unlimited ability to walk.  The range of motion of the spine, using a standard goniometer, revealed forward flexion to 80 degrees with increased pain at 80 degrees.  The diagnosis was chronic activity related back pain with history of disckectomy L5-S1.  Restricted motion without evidence of neurological deficit with the exception of diminished sensation in the left lateral calf from back surgery was also diagnosed.  The examiner opined the current diagnosis was consistent with chronic lumbar strain and mechanical back pain with history of disckectomy L5-S1. 

At the time of a June 2011 VA examination, the Veteran denied urinary symptoms, fecal symptoms, numbness, paresthesias, leg and foot weakness and unsteadiness.  There was a history of decreased motion, stiffness and spasm.  There were no incapacitating episodes of spine disease.  The Veteran reported he was limited to walking 1/4 mile.  The appearance of the spine was normal.  No ankylosis was present.  The range of motion for flexion was determined to be from 0 to 80 degrees.  There was evidence of pain following repetitive motion but was this was unable to be quantified as the Veteran reported he was in too much pain.  The examiner noted that, while the range of motion was found to be reduced, this should be considered normal for the Veteran as he had a morbidly obese abdomen and was swayback due to obesity.  It was noted that the Veteran was a retired maintenance man.  The Veteran reported the cause of unemployment was due to lumbar spine pain.  The Veteran was a volunteer driver for a veteran's organization once per week.  The examiner opined that there was no lumbar spine injury that would preclude some type of gainful employment.  

The Board finds the reports of VA examinations do not evidence a restriction in flexion of the spine to 30 degrees or less nor do they document the presence of any ankylosis.  

The Board finds that an increased rating is not warranted based on limitation of motion of flexion even when pain on use or during flares and the holding in Deluca are applied.  The examiner who conducted the June 2011 VA examination observed that repetitive motion testing of the spine was productive of pain and the Veteran's report that he was unable to move without pain.  While this evidence supports a finding that the restriction in the range of motion when pain on use or during flares increases, the extent of the increase does not equate to a restriction in the range of motion of the spine of flexion to 30 degrees or less when all the evidence of record is considered.  The vast preponderance of the other medical evidence of record does not document that the Veteran's forward flexion was severely limited upon repetitive motion.  In fact, the clinical records are devoid of pertinent complaints other than in January 2010 when very limited flexion was noted.  The records do not document complaints of increased loss of motion upon repetitive use.  The Board finds it reasonable to conclude that, if the Veteran had experienced a restriction in the range of motion of flexion to 30 degrees of less upon repetitive use, the clinical records would have at alluded to this complaint at some point in time.  Furthermore, the examiner who conducted the June 2011 VA examination also noted that the restricted range of motion noted at that time was normal due to the Veteran's obesity.  Based on the above, the Board finds the preponderance of the probative evidence of record weighs against a finding that the Veteran experiences restriction in forward flexion to 30 degrees or less when pain on use or during flares is considered.  

The Board finds that the evidence is against finding that the service-connected back disability is productive of any incapacitating episodes.  While there are references in the clinical records to the presence of severe back pain, there are no references in the clinical records to the presence of incapacitating episodes.  The Veteran denied this symptomatology at the time of the June 2011 VA examination.  An increased rating is not warranted for the service-connected lumbosacral spine disability based on intervertebral disc syndrome and incapacitating episodes.  The Board notes that no health care provider is on record as prescribing any bed rest to treat the Veteran's back.   

In February 2007, the RO granted a separate 10 percent rating for degenerative changes in the lumbar spine with numbness in the left lower extremity associated with low back strain with degenerative changes, effective from July 2005.  With the exception of the left lower extremity symptomatology, the Board finds that the service-connected low back disability is not manifested by any separate neurological abnormalities.  

The more recent clinical records reference the presence of complaints of problems with the right lower extremity tingling and numbness in December 2009 and January 2010.  However, the examiner who conducted the most recent VA examination in June 2011 specifically recorded that, on review of the systems, there was no numbness, paresthesias, or leg or foot weakness.  No health care provider is on record as linking complaints of right lower extremity symptoms to the service-connected low back disability.  The Board finds, other than symptoms related to the left lower extremity, that the preponderance of the competent evidence demonstrates that the service-connected back disability is not manifested by any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment nor impairment of the right lower extremity.  To the extent that the Veteran has alleged he experiences neurological problems associated with his service-connected disability, the Board finds that he is not competent to provide a medical opinion linking any alleged symptomatology to the service-connected back disability.  

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the service-connected back disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the back disability under consideration.  The Veteran has reported pain and stiffness which results in limitation of motion in the spine.  Diagnostic Code 5237 is based on evaluating limitation of motion.  The rating criteria are more than adequate to describe the disability.  Accordingly, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for the service-connected lumbosacral back disability.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  A staged rating is not warranted at any time.   


ORDER

Entitlement to a rating in excess of 20 percent for low back strain with degenerative changes, is not warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to TDIU.  A VA examination was conducted in June 2011.  This examination report included an opinion as to the effects that the Veteran's service-connected low back disability would have on his employability.  Significantly, no VA examination has been conducted to determine the effect that all the service-connected disabilities have on the Veteran's employability.  Service connection is currently in effect for low back strain with degenerative changes (20% disabling), left ulnar nerve injury (10% disabling), degenerative changes in the lumbar spine with numbness in the left lower extremity associated with the low back strain with degenerative changes (10% disabling), depressive disorder associated with low back strain with degenerative changes (10% disabling), and arthritis of the left elbow (10% disabling).  The Board finds a VA examination is required to determine the effect that all the Veteran's service-connected disabilities have on the Veteran's ability to obtain and maintain gainful employment.  

The Veteran has alleged that his current employment is, at best, marginal as a result of his service-connected disabilities.  In determining whether a Veteran is unemployable for VA purposes, i.e., unable to secure or follow a substantially gainful occupation, consideration may be given to the level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  Substantially gainful employment does not include "marginal employment," which is generally deemed to exist when the earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  The Board finds the Veteran should be provided with an opportunity to submit evidence in support of this allegation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit evidence in support of his allegation that his employment is marginal.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
  
3.  Schedule the Veteran for a VA examination(s) for the purpose of determining the impact that his service-connected low back strain with degenerative changes, left ulnar nerve injury, degenerative changes in the lumbar spine with numbness in the left lower extremity associated with the low back strain with degenerative changes, depressive disorder associated with low back strain with degenerative changes, and arthritis of the left have on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation.  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  The examiner(s) should include a discussion of all functional impairment caused by the service connected disabilities, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.

The examiner(s) should reconcile the opinion(s) with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to TDIU.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


